Citation Nr: 1138657	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-06 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of frostbite of both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from February 1982 to December 1985.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2006 rating decision by the above Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for residuals of frostbite of both feet and has provided some evidence of either a current diagnosis and/or of an incident in service which requires further explanation or development. 

Service treatment records (STRs) show that in March 1984 the Veteran was evaluated for complaints of numbness in the toes of both feet.  Chill blains were diagnosed.  In April 1984, he complained of increased pain in the toes which caused him to walk abnormally.  On examination, the toes of the right foot were without discoloration, edema or erythema.  Range of motion and circulation were both good.  There was tenderness on palpation of the 1st, 2nd, and 3rd digits and decreased sensation of the lateral great toe.  Examination of the left foot revealed the toes were without discoloration, edema or erythema.  Range of motion and circulation were both good.  There was tenderness on palpation of the 1st, 2nd, and 3rd digits and there was decreased sensation of the lateral/medial great toe and distal aspect of the 2nd and 3rd digits.  The clinical impression was resolving frostnip.  The Veteran continued to serve until his separation in December 1985, without any further pertinent complaints or treatment.  

VA outpatient treatment records are devoid of any reference to frostbite until 2003, approximately 18 years after the Veteran's discharge from military service.  At that time, he was being treated for complaints of a "pins and needles" feeling in the toes of both feet which he attributed to his in-service episode of frostbite.  Examination revealed decreased sensation to pinprick and light touch distally in both lower extremities.  Reflexes were 2/4 bilaterally and plantar responses were flexor bilaterally.  The clinical impression was frostbite neuropathy of the feet.  

In 2004, the Veteran was referred for neurology consultation.  The record shows that electromyography and nerve conduction velocity (EMG/NCV) studies were requested but that the results were not reported.  In fact, the actual clinical findings from these tests were not associated with the claims file.  

Also of record is a February 2006 VA examination report which shows that the Veteran complained of cold sensations, pain, numbness, tingling, and burning of his feet.  He also reported arthritis and joint stiffness.  Examination of both feet revealed hammertoe deformities of digits 2 through 4.  The skin of both feet was warm, dry and intact.  He had adequate dorsalis pedis and posterior tibialis pulses.  There was no erythema or edema noted.  He had intact sensation to pinprick and full range of motion of the ankle metatarsophalangeal joints without pain.  There was no additional decreased range of motion with repetitive testing of the joints.  An accompanying EMG/NCV report was normal.  X-rays of the Veteran's feet show that the only abnormalities were post-traumatic changes in both ankle joints.  The clinical assessment was bilateral foot pain with no current evidence of peripheral neuropathy or degenerative joint disease attributable to cold injury.  

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the Veteran's appeal.  The VA opinions of record do not address with sufficient clarity the question of whether the Veteran has continuing/chronic residuals as a result of his in-service episode of frostbite.  Specifically, the record leaves unclear whether or not the VA examiner in 2003 found objective evidence of some residual pathology from the frostbite or whether he merely considered the Veteran's accounts of frostbite and listed subjective complaints.  

In light of the Veteran's contention that he has experienced a continuity of bilateral foot numbness, burning, and tingling since service as well as his documented in-service frostbite, the Board finds that additional VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if it is necessary to decide the claim).  

Finally any ongoing medical records should be obtained, including the missing 2004 EMG/NCV results.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran any additional or corrective VCAA notice with regard to his claim, such as providing him with updated notice of what evidence has been received and not received by VA, as well as who has the duty to request evidence, and what development must be undertaken by VA in accordance with applicable case law.  This notice should also include an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal.  See generally Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. § 3.159.

2.  Ask the Veteran to provide any medical records, not already in the claims file, pertaining to post-service treatment or evaluation for frostbite residuals or to provide the identifying information and any necessary authorization to enable the AMC/RO to obtain such evidence on his behalf.  The records obtained should include, but are not limited to the 2004 EMG/NCV study.  Document any attempts to obtain such records.  

If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this in the claims file.  All such available records should be associated with the claims folder.  See 38 U.S.C.A. § 5103A(b).

3.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any bilateral foot disability that he may have.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  All pertinent testing should be completed, and the examiner should review the results of any testing prior to completing the report.  

A complete diagnosis should be provided.  If no disability is present, the examiner should state so.  The examiner should provide an opinion addressing whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any currently-diagnosed bilateral foot disability(ies) is(are) traceable to any incidents, symptoms, or treatment that he experienced or manifested during service, or is(are) in any other way causally related to military service.  Specifically, the examiner is asked to address the Veteran's in-service frostbite in March 1984 as the possible onset of, or precursor to, any diagnosed bilateral foot disability.  If the bilateral foot disability cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.  The basis for the conclusions reached should be stated in full  

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the service connection claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

